Title: From George Washington to Colonel Arthur Erwin, 9 December 1776
From: Washington, George
To: Erwin, Arthur



Sir
Head Quarters Falls Township [Pa.] 9th Decemr 1776

I expected upon my Arrival here to have found the Militia of Bucks County ready to have joined me, and to have kept the Enemy from setting a Foot in the province of Pennsylvania, but to my great Surprize not a Man has turned out, tho so glorious an Example has been shewn them by the Citizens of Philadelphia.
I was altogether at a Loss to account for so extraordinary a Conduct, but Colo. Hart has just been to inform me, that the Reason is, that persons have been so atrociously wicked and lost to all sense of Liberty and love to their Country, as to propagate a Report that I am not in want of your Assistance, and that therefore it would be needless for them to embody themselves. This is so far from being the Truth, that I assure you, unless I have a speedy Reinforcement, the Enemy will certainly proceed as far as Philadelphia, and in all probability make themselves Masters of the Capital of your province. I therefore intreat you in the most earnest Manner to make this known among the Men of your Regiment, and endeavour to embody them as quick as possible and march them down to this place or wherever I may be with the main Body of the Army. If your Regiment marches down let them bring light Potts or Kettles to cook in, and a few Axes to each Company. I am Sir Yr most obt Servt

Go: Washington

